
	

113 HR 4972 IH: Althea Gibson Excellence Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4972
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Payne introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award posthumously a Congressional Gold Medal to Althea Gibson, in recognition of her
			 groundbreaking achievements in athletics and her commitment to ending
			 racial discrimination and prejudice within the world of athletics.
	
	
		1.Short titleThis Act may be cited as the Althea Gibson Excellence Act.
		2.FindingsThe Congress finds the following:
			(1)Althea Gibson was born August 25, 1927, in Silver, South Carolina.
			(2)Althea Gibson lived with her family in Harlem during the 1930s and 1940s. She was first introduced
			 to tennis on the Harlem River Tennis Courts. She went on to dominate the
			 all-Black American Tennis Association tournaments throughout the early
			 1940s, when racism and segregation prevented her from participating in
			 tournaments sponsored by the United States Lawn Tennis Association
			 (USLTA).
			(3)Althea Gibson graduated from Florida A & M University in 1953, and was an athletic instructor at the Lincoln University in Jefferson City,
			 Missouri.
			(4)Despite her extraordinary athletic prowess, Althea was repeatedly denied entry into the world’s top
			 tennis tournaments based on the color of her skin. Alice Marble, a
			 four-time U.S. Open champion, wrote a historic editorial published in the
			 July 1950 American Lawn Tennis magazine, condemning the sport of tennis
			 for excluding players of Althea Gibson’s caliber.
			(5)Althea excelled in the Eastern Grass Court Championships at the Orange Lawn Tennis Club in South
			 Orange, New Jersey. Her outstanding grass play caused the USLTA to
			 reevaluate its policy providing Althea a bid to Forest Hills.
			(6)Althea was the first African-American to win championships at famous tournaments, such as the
			 French Open, the United States Open, the Australian Doubles, and Wimbledon
			 in the 1950s.
			(7)Althea broke the color barrier to become the first African-American player, either male or female,
			 to be allowed to enter the Forest Hills, New York, Championship in 1950.
			(8)Althea Gibson’s tennis career flourished, even in the face of discrimination. She was the first
			 African-American invited to Wimbledon in 1951, eventually winning both the
			 women’s singles and doubles in 1957 and 1958.
			(9)She would go on to become the first African-American woman to win the championship at the French
			 Open in 1956.
			(10)During her career, she won 56 doubles and singles titles before gaining national and international
			 acclaim for her athletic feats in professional tennis leagues. In the late
			 1950s, Gibson won eleven major titles including three straight doubles at
			 the French Open in 1956, 1957, and 1958 and the U.S. Open in 1957 and
			 1958.
			(11)Althea was the first African-American to be named as the Female Athlete of the Year by the
			 Associated Press in 1957. She was given that honor again the following
			 year. When she won her second U.S. Championship, she went professional at
			 the age of 31.
			(12)As further evidence to Althea’s athletic gift, after finishing her amateur tennis career, she
			 became a professional golfer in 1959. She was also the first
			 African-American woman to hold a membership in the Ladies Professional
			 Golf Association (LGPA).
			(13)After retiring from golf, Althea Gibson shifted her focus to public service. In 1975, Althea Gibson
			 was named the New Jersey Commissioner of Athletics. She held this position
			 and also served on both the State's Athletics Control Board and the
			 Governor's Council on Physical Fitness.
			(14)Althea Gibson was inducted into the prestigious International Tennis Hall of Fame in 1971 and to
			 the International Women’s Sports Hall of Fame in 1980.
			(15)In 1991, the National Collegiate Athletic Association (NCAA) honored Althea Gibson with the
			 Theodore Roosevelt Award, the highest honor the organization may confer on
			 an individual. She was the first woman ever to receive this distinguished
			 honor.
			(16)Althea passed away in East Orange, NJ, on September 28, 2003.
			(17)Althea Gibson was a trailblazer whose experiences and successes paved the way for other great
			 African-American tennis players like Arthur Ashe.
			(18)The legacy of Althea Gibson continues to serve as an inspiration and a shining example for the
			 Nation’s youth.
			(19)Joining the ranks of other distinguished Congressional Gold Medal recipients would be a fitting
			 accolade to the achievements of Althea Gibson.
			3.Congressional gold medal
			(a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of the
			 Congress, of a gold medal of appropriate design in commemoration of Althea
			 Gibson, in recognition of her groundbreaking achievements in athletics and
			 her commitment to ending racial discrimination and prejudice within the
			 world of athletics.
			(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury
			 (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by
			 the Secretary.
			4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section
			 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies,
			 use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
			(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31,
			 United States Code.
			(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act
			 shall be considered to be numismatic items.
			6.Authority To use fund amounts; proceeds of sale
			(a)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such
			 amounts as may be necessary to pay for the costs of the medals struck
			 pursuant to this Act.
			(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be
			 deposited into the United States Mint Public Enterprise Fund.
			
